RICE, C. J.
— The interlocutory order appealed from did not dissolve the injunction unconditionally; but allowed the complainants to prevent the dissolution by paying, within five days after notice of the order, the balance of the judgment against them that might remain after deducting from that judgment “ the amount of rent claimed to have been paid the landlord of defendant Goldsmith, and the amount claimed by complainants as set-off.” If the complainants had paid the balance required of them by the order, the amount left in their hands of the judgment against them would have been equal to the amount of their judgment against Goldsmith, and the amount o the rent which they claimed they had paid to his landlord. It is clear that the complainants were not injured by the order, and have no right to its reversal, unless upon the allegations of the bill, and the responsive matter of the answers, they are entitled to a perpetual injunction of the entire judgment for damages obtained against them at law by Goldsmith.
That judgment is founded on a trespass committed by them, and virtually admitted in their bill. — Stevenson v. O’Hara, 27 Ala. R. 362; Matthews v. Sands, 29 ib. 136; Crumpton v. Newman, 12 ib. 199; Noles v. The State, 24 ib. 672. The matters relied on for an injunction of the whole of it, if available anywhere, were in their nature available at law. It is not established that the complainants were prevented from availing themselves of these matters at law, by fraud, accident, or the act of the oppo*652site party, unmixed with negligence or fault on their fart. Ignorance, which was avoidable by reasonable diligence, cannot form any part of a complainant’s title to relief in equity. No sufficient excuse for complainants’ ignorance is established; and upon the allegations of the bill, and the responsive matter of the answers, a court of equity cannot relieve the complainants from the entire consequences of their admitted trespass. To do so, would amount to nothing less than the assertion of a power in that court to give indemnity to trespassers, against the consequences of their admitted trespass, in defiance of the most salutary public policy, and the best settled principles of law. — French v. Garner, 7 Porter, 549; Taliaferro v. Bank, 23 Ala. Rep. 755; White v. Ryan & Martin, at the present term; Aikin & Ten Eyck v. Satterlee, 1 Paige, 289.
The order appealed from is affirmed, at the costs of appellants.